Citation Nr: 1627179	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  08-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from July 1954 to July 1956.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for hypesthesia of the right leg, effective February 13, 2006.

In April 2012 the Board granted an initial 20 percent rating for the right leg disability.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court) and in an August 2013 Memorandum Decision the Court vacated and remanded the Board's determination.

The Veteran testified before a Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the record.  Subsequent to the August 2013 Court Order, the Veteran was notified that this Veterans Law Judge was no longer employed by the Board and was offered another hearing before another member of the Board.  The Veteran declined this offer.  

In May 2014, the Board denied entitlement to a rating greater than 20 percent for the right lower extremity disability; and remanded the inferred issue of entitlement to TDIU to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is an element of all initial ratings).  The Veteran appealed the decision regarding the right lower extremity to the Court.  In June 2015, the Court granted the parties Joint Motion for Remand (JMR), vacating and remanding the claims for compliance with the parties' instructions. 

In November 2015, the Board granted an increased initial rating of 40 percent for the right lower extremity, effective April 1, 2011; but denied a rating in excess of 20 percent prior to that date.  This issue is no longer before the Board.  

The issue of entitlement to TDIU prior to April 1, 2009 is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND portion of the decision. 


FINDINGS OF FACT

The Veteran's service-connected disabilities have precluded gainful employment since April 1, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met since April 1, 2009. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. 38 C.F.R. § 4.16(a).   For these purposes, disabilities of common etiology are considered a single disparity.  Id.

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's nonservice-connected disabilities or advancing age may not be considered.  

Service connection is in effect for lumbosacral strain rated as 20 percent disabling since August 1, 1956, and 40 percent disabling from April 1, 2009; right lower extremity polyneuropathy rated as 20 percent disabling from July 13, 2006, and 40 percent disabling from April 1, 2011; left lower extremity polyneuropathy rated as 10 percent disabling from August 15, 2007; tinnitus rated as 10 percent disabling since August 22, 2011, and bilateral hearing loss rated noncompensably disabling from August 22, 2011.  The combined rating was 40 percent as of July 13, 2006; 50 percent as of August 15, 2007; 60 percent as of April 1, 2009; and 70 percent as of April 1, 2011.  

As such, the Veteran has met the percentage requirements for TDIU since April 1, 2009.  38 C.F.R. § 4.16(a).  This is because the orthopedic and neurologic manifestations of the back disability combined for 60 percent rating and are counted as a single disability.

The central inquiry in determining whether a Veteran is entitled to TDIU is whether the service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

At the Veteran's May 2007 VA examination, he reported back pain radiating down his right leg to his toes.  He reported sitting for 6 hours per day, and walking for up to one hour, before needing to change positions or stop.  He reported retiring from work in 1977.  

In April 2009 the Veteran had a VA examination, and he reported using a brace at home.  He indicated he was never pain free, and the severity of the pain was moderate to severe, accompanied by stiffness, fatigability and poor endurance.  He endorsed pain radiating down his right leg.  The Veteran reported on the medical history form that he was retired, having last worked in 1989. 

At the April 2011 hearing, the Veteran reported difficulty standing, sitting and walking, and it had been recommended that he utilize a walker.   

In August 2011, the Veteran underwent an examination of the lumbar spine.  It was noted he had been retired for over 20 years.  The Veteran was independent with activities of daily living, with reported difficulties in putting on and removing his socks and shoes.  He was not using any assistive devices.  He was able to sit for up to 20 minutes, stand for up to 10 minutes, and walk up to half a mile.

The Veteran submitted a March 2014 "Expert Independent Medical Review," conducted by Dr. M., a board certified orthopedic surgeon.  The physician reviewed relevant records and recorded the Veteran's history in detail.  He also interviewed the Veteran.  It was noted the Veteran had retired from his sedentary employment position in 1989, and thereafter started his own company.  The Veteran had retired from his own company in 2005.  Although this employment had been sedentary, except for the need to drive to job sites; the Veteran had been forced to stop working due to his back disability.  Given this history, Dr. M., concluded that that the Veteran was precluded from all types of substantially gainful employment.

In May 2015, the Veteran was afforded a hearing loss and tinnitus examination.  The Veteran reported the functional impact of his hearing loss being that he was service connected for impaired hearing and wears hearing aids.  With regard to tinnitus, the Veteran reported that tinnitus was bothersome.  The examiner opined that the Veteran should be able to communicate effectively in employment situations where he was able to communicate in a low level noise environment, and when provided reasonable accommodations; and while using VA amplification devices.  The Veteran's tinnitus should not limit his ability to comprehend speech in the work place.   

In June 2015 the Veteran underwent a thoracolumbar spine examination.  The Veteran reported that since his August 2011 examination, he had continued to have pain in his lower back, intermittently into his right and left leg, and intermittent decreased sensation in both lower extremities, and persistent decreased sensation in his right foot.  He reported pain on a daily basis of 4 out of 10, with it reaching a 9 out 10 once every two months.  

He could stand for 5 minutes prior to needing to change positions, sit for 15 minutes; and climb one flight of stairs.  He was able to use the bathroom, bathe and dress himself with no assistance, however has some problems putting on his shoes and socks.  He reported using a walker most of the time, other than when in his home.  With regard to functional loss he reported difficulty bending over to put on socks or shoes.  The examiner opined that the Veteran was limited to no prolonged walking, standing or sitting.  He was able to walk no more than 50 feet, before resting.  He was found capable of sedentary work.  He could not squat, kneel, climb, or lift or carry more than 20 pounds.   
   
In June 2015, the Veteran was afforded a peripheral nerve examination.   He reported that since his August 2011 examination, he had continued to have pain in his lower back intermittently into the right leg, and intermittent decreased sensation in both lower extremities, and overall loss of exercise tolerance.   The Veteran reported that his loss of exercise tolerance was mostly related to his cardiac condition, in which he has an ejection fraction of 24 percent.   He reported using a walker on a regular basis.  There was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.   The examiner opined that the Veteran was limited to work requiring no prolonged walking, standing or sitting, and was able to walk short distances no more than 50 feet before resting.  The examiner found that the Veteran was capable of a sedentary work with the allowance of frequent position changes, and should not carry more than 20 pounds, squat, kneel or climb.  

The medical treatment records indicate that in addition to his service connected conditions, the Veteran also has diabetes mellitus, chronic kidney disease, congestive heart failure, and a history of heart valve problems. 

This evidence is in relative equipoise.  While the Veteran is qualified for sedentary employment, Dr. M. found that the service connected back disabilities would preclude sedentary employment.  Dr. M. had a persuasive rationale; namely that the Veteran had been unable to continue such employment due to the effects of the service connected low back disabilities.  

The VA examiners provided a detailed description of the Veteran's current functioning, but did not discuss Dr. M's findings.  VA is required to consider disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Given these considerations and the requirement to resolve reasonable doubt in the Veteran's favor, entitlement to TDIU is granted effective April 1, 2009.


ORDER

Entitlement to a TDIU, effective April 1, 2009. 


REMAND

This appeal dates from at least the effective date of the grant of service connection for the right leg disability, July 13, 2006 and there is evidence of unemployability since 2005.   The Veteran did not meet the percentage requirements prior to April 1, 2009.  While VA policy is to grant TDIU on an extraschedular basis where service connected disabilities prevent gainful employment.  38 C.F.R. § 4.16(b) (2015).  The Board cannot grant TDIU on this basis in the first instance, but must insure that the claim is referred to the Director of VA's Compensation and Pension Service for initial adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the appeal is REMANDED for the following:

1.  Send the appeal to the Director of VA's Compensation and Pension Service for adjudication of entitlement to a TDIU prior to April 1, 2009 in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


